Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/22/2021 has been entered.
Detailed Action
3. 	This action is in response to the filing with the office dated 01/22/2021.
4.	Claims 1 and 11 have been amended. Claims 5-7 and 15-17 have been cancelled. Currently claims 1-4, 8-14 and 18-20 are pending in this office action. 
Allowable Subject matter
5.	Claims 1 and 11 are allowed.
6.    	Dependent claims 2-4, 8-10 are allowed as being dependent on the independent claim 1, dependent claims 12-14 and 18-20 are allowed as being dependent on the independent claim 11.
Reasons for Allowance
7. 	The following is an examiner's statement of reasons for allowance: The amendments to claims 1 and 11 overcome the prior art cited in the Final Rejection. The 

Claim 1: A mobile terminal comprising: display; a user input unit configured to: receive a search word from a user; and receive a user input while the received search word is displayed on the display, wherein the user input comprises a drag input applied by the user while the search word is displayed on the display; and a controller configured to: generate a timeline up to a specific future time point based on a current time point according to a length of the drag input; derive a user state at any future point in time determined in response to the user input based on the user's history information including a preset schedule while the search word is displayed on the display, wherein a different user state is derived for each different time point from the current time point to the specific future time point; and cause the display to display at least one search result associated with the search word based on the derived user state such that a different search result is displayed for the same search word based on the derived different user state respectively corresponding to a different time point.
Claim 11: A method for controlling a mobile terminal, the method comprising: (a) receiving a search word from a user and receiving a user input while the received search word is displayed on a display, wherein the user input comprises a drag input applied by the user while the search word is displayed on the display; (b) deriving a user state at any future point in time determined in response to the user input based on the user's history information including preset schedule while the search word is displayed on the display, 3 Docket No. 2060-5711wherein (b) includes: generating a timeline up to a specific future time point 
The cited prior arts on record Choi; Jin-Keun (US 20130080469 A1) teaches, system and method, which provides related words associated with a search word of a user to select an extended search word. The extended search word selection system of the present invention comprises a user terminal and a search server, the search server being configured to receive a search word from the user terminal, search related words corresponding to the search word and provide the searched related words; and the user terminal being configured to display at least one word-list window horizontally disposed on the screen; transmit a search word selected from the related words displayed in a first word-list window for search request; receive at least one related word from the search server to display the related words in a second word-list window adjacent to the first word-list window; and scroll the word-list windows to the left or right to display the word-list windows that are not displayed on the screen, thereby exhibiting the history of the selection of the search words and the related words of each search word on the screen. In accordance with the present invention, the first related words of an input search word of a user and then second related words of a search word selected by the user from the first related words are provided. The cited prior art on record BAN; Dae-hyun (US 20190028418 A1) teaches, An electronic apparatus includes a display configured to display one or more messages in response to an execution of an application for exchanging the one or more messages between the electronic apparatus and another electronic apparatus; and a processor configured to extract a keyword from the one or more messages for processing a search query by using the keyword and location information of the electronic apparatus. 
The cited prior art on record Choi; Jin-Keun (US 20130080469 A1) and BAN; Dae-hyun (US 20190028418 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “generate a timeline up to a specific future time point based on a current time point according to a length of the drag input; derive a user state at any future point in time determined in response to the user input based on the user's history information including a preset schedule while the search word is displayed on the display, wherein a different user state is derived for each different time point from the current time point to the specific future time point; and cause the display to display at least one search result associated with the search word based on the derived user state such that a different search result is displayed for the same search word based on the derived different user state respectively corresponding to a different time point”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164